Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 07/29/2022, with respect to Claims 1-20 have been fully considered and are persuasive due to amendments made to at least the independent claims.  The rejection of Claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 8, and 15 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art does not teach or suggest, in combination with the remaining limitations and in the context of the claims as a whole:
Claims 1, 8, and 15: “in response to the vector representation of the log sequence not being found in the log sequence database, comparing the log sequence to a graph of historical log sequences to find a closest sequence path to one or more historical log sequences; and diagnosing an anomaly of the log sequence based on an occurrence at which the log sequence deviates from the closest sequence path of the one or more historical log sequences”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Li et al. (CN Patent Application Publication No. CN 113434357 A) teaches a log abnormality detection method and device based on sequence prediction, comprising: analyzing the log sequence to be detected, obtaining the log key sequence to be detected; inputting the log key sequence to be detected into the log abnormal detection model; obtaining the log abnormal detection result. The invention constructs the embedded vector of the log key based on the semantic pre-processing module, learning characteristic of the target information from the surrounding sequence, so as to reserve more semantic features, suitable for rule multiple, large scale of the platform log data, obtaining higher detection precision, improving the training efficiency of the model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE EMANUELE/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114